Citation Nr: 1020670	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-28 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
rheumatic fever. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record and has been reviewed. 

In October 2008 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Coronary artery disease is not related to the Veteran's 
active service or to his service-connected rheumatic fever.


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 and Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in September 
2003, April 2006, November 2008, January 2009, and February 
2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The case has been reviewed by a specialist in cardiovascular 
disorders.  The Veteran had the opportunity to present 
testimony at a personal hearing before the Undersigned in 
September 2008.  In addition, the Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and have not argued that any errors 
or deficiencies in the accomplishment of the duty to notify 
or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that 
the RO has satisfied the duty to notify and the duty to 
assist and will proceed to a discussion of the merits of the 
Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
coronary artery disease, primarily as secondary to service-
connected rheumatic fever.  Service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  In the 
context of claims for secondary service connection, the 
evidence must demonstrate an etiological relationship between 
the service-connected disability on the one hand and the 
condition said to be proximately due to the service-connected 
disability on the other.  Buckley v. West, 12 Vet. App. 76, 
84 (1998).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995).  

The Veteran first claimed entitlement to service connection 
for coronary artery disease in September 2003.  An October 
2003 rating decision issued by the RO deferred decisions on 
the claims for service connection for coronary artery disease 
and residuals of rheumatic fever pending the performance of a 
VA examination and the submission of additional evidence.  In 
March 2004, the RO issued an additional rating decision 
denying entitlement to service connection for both residuals 
of rheumatic fever and coronary artery disease, finding that 
while the Veteran was treated for rheumatic fever in service 
there was no showing of permanent residuals or of any chronic 
disability linked to that treatment.

The Veteran submitted a Notice of Disagreement (NOD) with the 
denial of entitlement to service connection for residuals of 
rheumatic fever, including coronary artery disease, in 
September 2004.  A Statement of the Case (SOC) was issued in 
August 2005.  The Veteran filed a Substantive Appeal (VA Form 
9) in September 2005.

The RO issued an additional rating decision in May 2007 
granting entitlement to service connection for rheumatic 
fever and assigning a noncompensable evaluation effective 
from September 17, 2003.  The noncompensable rating was 
assigned due to the absence of any active disease process or 
current residual disability related thereto.

In June 2008 the Board issued a decision denying entitlement 
to service connection for coronary artery disease.  An 
additional decision issued by the Board in October 2008 
vacated the June 2008 decision because the Veteran had not 
been provided a hearing.  In its October 2008 decision the 
Board remanded the claim for further development, 
specifically, for the RO to obtain VA treatment records and 
for a VA examination to be provided.  

Evidence submitted includes VA outpatient records and private 
medical records detailing treatment for various medical 
problems, including ongoing coronary artery heart disease, 
currently treated by medication and insertion of a pacer 
defibrillator in 2002.  

Service treatment records are entirely negative for any 
complaint of or treatment for coronary artery disease.  They 
do indicate that the examiner was hospitalized in 1972 at 
Balboa Naval Hospital for rheumatic fever.   

Post-service medical records include treatment records from 
South Texas Cardiovascular Consultants and Southwest Texas 
Methodist Hospital from January 1995 through September 2003, 
chronicling the Veteran's ongoing coronary artery disease, 
including one multiple aortic coronary bypass in 1983 and one 
in 1996, an episode of sudden cardiac arrest due to cardiac 
arrhythmia in March 2002, and insertion of a pacer 
defibrillator in March 2002.  

Post-service treatment records obtained following the Board's 
October 2008 remand reflect periodic treatment for congestive 
heart failure, coronary artery disorder, major depressive 
disorder, generalized anxiety disorder, hip pain, sinusitis 
and knee and hand pain.  In 2008 the Veteran was re-
hospitalized and had a third pacemaker implanted.  

In support of his claim, the Veteran has submitted Internet 
articles about rheumatic fever and diseases of the heart.  
The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1).  However, the Internet articles 
submitted by the Veteran are of a general nature and do not 
contain any information of analysis specific to the Veteran's 
case.  As such, the treatise evidence submitted by the 
Veteran is of limited probative value.  The Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

A VA examination was provided in December 2003.  The 
examiner's diagnostic impression was consist with the 
diagnoses and treatments previously enumerated.  Cardiac 
function capacity was 5-6 METS.  The examiner commented that 
the Veteran's heart disease was at least as likely not 
secondary to hyperlipoproteinemia.  The examiner also 
indicated that there was no evidence of valvular heat disease 
and stated that rheumatic fever causes valvular heart disease 
and not coronary artery heart disease.  

An additional VA examination was performed in March 2009.  
The examiner evaluated the Veteran's heart condition and 
based on x-ray studies stated that the Veteran's heart was 
larger than normal.  After testing and evaluation the 
examiner diagnosed the Veteran with coronary artery disease, 
s/p CABG x 2, s/p angioplasty and stent; dilated 
cardiomyopathy, cardia arrhythmia, s/p cardiac arrest, s/p 
insertion of ICD pacemaker x 3; class II congestive heart 
failure and rheumatic fever diagnosed in 1963.  The examiner 
stated that it appeared that most of the current cardiac 
problems were due to coronary artery disease.  The examiner 
stated that rheumatic fever does not cause coronary artery 
disease.  However, the examiner also indicated that it was at 
least as likely as not that some of the current heart 
disability was caused or worsened by the service-connected 
rheumatic fever or its residuals, but that it was not 
possible, without resort to speculation or conjecture, to 
state anything further or assign percentages to the rheumatic 
fever.  

The Veteran also participated in a video conference hearing 
before the Undersigned in September 2008, during which he 
reiterated his contentions and indicated his belief that his 
rheumatic fever was responsible for his developing coronary 
artery disease.  The Veteran testified that he was receiving 
all of his medical care from the VA.

Based on the March 2009 VA examiner's opinion, the Board 
determined that an additional opinion was necessary.  In 
September 2009 the Board sought an advisory medical opinion 
from a health care expert of the Veterans Health 
Administration (VHA).  The VHA cardiologist stated that there 
was no evidence that rheumatic fever causes cardiomyopathy or 
coronary disease later in life.  This statement was deemed 
inadequate and an addendum was requested in February 2010 for 
a more definitive statement.  The resulting addendum 
reflected that it was the reviewing cardiologist's opinion 
that from a review of relevant literature, the Veteran's 
service-connected rheumatic fever or residuals thereof had no 
connection in any way with the Veteran's coronary artery 
disease.  He also stated that rheumatic fever had no 
connection with any aggravation of coronary artery disease.

As indicated above, the determination of entitlement to 
service connection on a secondary basis is a three-part 
question.  Each part must be answered in the affirmative for 
service connection to be awarded.  The first requirement is 
the existence of a current disability.  The evidence 
enumerated above confirms that the Veteran has current 
coronary artery disease.  The second requirement is the 
existence of a current service-connected disease or injury.  
Examination of the record indicates that service connection 
has been granted for rheumatic fever.  

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
due to service or is proximately due to or the result of the 
service-connected disease or injury.  In this case the 
probative evidence of record is against a finding that the 
Veteran's coronary artery disease is in any way related to 
the Veteran's service, to include by way of aggravation or 
connection to the Veteran's service-connected rheumatic 
fever.

The Veteran clearly believes that his coronary artery disease 
is due to his service-connected rheumatic fever, but he has 
presented no persuasive evidence supporting this belief.  
None of the evidence submitted by the Veteran directly 
addresses the etiology of the Veteran's coronary artery 
disease.  In fact, the only competent evidence regarding 
etiology is that presented by VA examiners and the VHA 
cardiologist, who all opined that the Veteran does not have 
coronary artery disease related to service or as secondary to 
his service-connected rheumatic fever.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come 
through senses; however, as a lay person, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as an opinion that he has coronary 
artery disease that is etiologically related to his rheumatic 
fever.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In conclusion, the evidence deemed most probative by the 
Board demonstrates that the Veteran's coronary artery disease 
is not causally related to service or to service-connected 
rheumatic fever.  As there is a preponderance of evidence 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
rheumatic fever, is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


